Citation Nr: 0607384	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diverticulitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




INTRODUCTION


The veteran had over 30 years of active military service that 
ended with his retirement in 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

A personal hearing was held at the RO in September 2005 
before the undersigned Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing.  A 
transcript of the hearing has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Review of the claims folder reveals that in a September 2004 
Rating Decision, Hypertension and Diverticulitis were listed 
among those conditions that were regarded as being not 
service connected or subject to compensation.

Subsequently, in a Rating Decision dated in May 2005, it was 
stated that no revision was warranted in the decision to deny 
compensation for hypertension or in the decision to deny 
compensation for diverticulitis.  However, diverticulitis was 
listed as one of the veteran's disabilities which were 
subject to compensation with an assigned 0 percent rating, 
while hypertension was listed as one of the conditions not 
subject to compensation.  The RO should review both rating 
decisions in order to clarify any existing ambiguity.

During his personal appearance in September 2005 the veteran 
testified that immediately after his retirement from service 
in 1991 he was treated for hypertension by the VA in 
Washington, DC, and then he relocated to Florida where the 
treatment continued.  He also stated that while in 
Washington, he was also treated for his claimed conditions 
while hospitalized at Walter Reed Army Medical Center for 
back surgery.  While some records are on file, it is unclear 
whether all the records of VA and Walter Reed treatment have 
been obtained.  Records generated by VA are constructively 
included within the file.  If records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see 
also 38 C.F.R. § 3.159.  The Board also notes that the 
veteran has been receiving continuous treatment from the VA 
over the years.  Any outstanding records must also be 
obtained.

Accordingly, the case is REMANDED for the following actions:

1.   The veteran should be asked to 
provide the names of all VA and Federal 
government medical facilities at which he 
receives or has received treatment for 
his hypertension and diverticulitis.  
Then, all the treatment records from all 
the facilities identified by the veteran 
should be obtained and associated with 
the claims folder.  The RO should 
specifically request the records of any 
treatment afforded to the veteran at 
Walter Reed Medical Center and at the VA 
Medical Center in Washington, DC.

2.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the nature of his hypertension 
and diverticulitis.  The physician should 
be requested to provide an opinion as to 
whether it is at least as likely as not  
(that is, whether there is a 50 percent 
probability) that that any current 
hypertension or diverticulitis is in 
anyway related to or the result of any of 
the veteran's service-connected 
disabilities or whether the medical 
evidence establishes the presence of high 
blood pressure to a degree of 10 percent 
or more within the first year after the 
veteran's retirement from active military 
service in 1991. Complete rationale for 
all opinions expressed must be provided.   
To facilitate the opinion, the claims 
folder and a copy of this REMAND 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
question posed in this REMAND be answered 
so VA has sufficient information to 
adjudicate the pending claim.  If the 
medical opinion fails to respond to the 
question asked, corrective action should 
be undertaken.  38 C.F.R. § 4.2 (2005); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  

If the benefits sought on appeal are denied, the veteran and 
his representative should be provided with an appropriate 
supplemental statement of the case (SSOC) and give them time 
to respond before returning the case to the Board for further 
appellate consideration. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

